Citation Nr: 1015134	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  04-40 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES


1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for bilateral plantar 
fasciitis.

3. Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from February 
1991 to May 1996, and in the U.S. Army from September 1999 to 
September 2002  and from November 2003 to March 2005.  He had 
additional periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) which have yet to be 
verified by the service department.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On his September 2004 substantive appeal, via VA Form 9, the 
Veteran indicated that he wanted to testify before a Veterans 
Law Judge at a hearing at the RO.  He was scheduled for a 
Travel Board hearing in July 2007.  Notice of the hearing was 
sent to the Veteran's address of record, but he did not 
appear for his scheduled hearing and he has not provided good 
cause as to why a new hearing should be scheduled.  The Board 
finds that all due process has been satisfied with respect to 
the Veteran's right to a hearing.  38 C.F.R. §§ 3.103(a), 
3.159 (2009).

The Board remanded the case in October 2007, and again in 
January 2009, for additional evidentiary development.  
Unfortunately, all requested development has not been 
conducted.  Therefore, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the Veteran.


REMAND

The Board in its January 2009 remand instructions asked that 
periods of service be verified, including periods of active 
duty for training and inactive duty training.  The AMC in May 
2009 did contact the Washington State Adjutant General, and 
thereby obtained records of treatment from that source.  
However, the AMC did not follow up by obtaining confirmation 
of periods of service indicated by those records.  The 
Veteran in March 2009 submitted DD Forms 214 informing of 
periods of active service including most recently from 
November 2003 through March 2005, which reflected a tour of 
duty in Iraq from February 2004 to February 2005.  Those 
submitted records served to confirm that period of active 
service ending in February 2005.  Nonetheless, the obtained 
service treatment records (STRs)reflect the Veteran's report 
of flat feet in a physical health survey prior to a period of 
Washington State National Guard active duty, August 2007 
treatment records reflected a report of twisting injury to 
the right knee that month during field exercises, and an 
August 2007 service DA Form 3349, Physical Profile, indicates 
that he was given a limited duty profile based on a right 
knee strain (as well as based on mental health problems).  

Thus, not only is a right knee injury implicated potentially 
in the course of active duty or ACDUTRA, but additional 
periods of active duty or ACDUTRA subsequent to February 2005 
are indicated by these obtained STRs.  The AMC was expressly 
instructed to obtain confirmation of periods of active 
service, ACDUTRA, and INACDUTRA, and to conduct such 
additional development as was indicated by obtained records.  
Thus, by failing to confirm additional periods of service, 
ACDUTRA and INACDUTRA subsequent to February 2005 as 
indicated by obtained STRs, remand has been necessitated for 
this substantial compliance with the Board's prior remand 
instructions, pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).

Because a right knee injury in service is suggested by the 
obtained STRs, a VA examination is in order to address 
claimed orthopedic disorders and any etiology as related to 
service.  See 38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Further, the Veteran, upon submitting DD Forms 214 in March 
2009, provided a current mailing address on the envelope.  
However, subsequent correspondence to the Veteran, including 
a Supplemental Statement of the Case (SSOC) in September 2009 
and notice of certification of the case to the Board, were 
not issued to that most recent address of record, and were 
returned as undeliverable.  This failure to notify the 
Veteran at his current address constituted a failure of due 
process pursuant to 38 U.S.C.A. § 5103A.  Accordingly, upon 
remand recently issued notices and adjudications should be 
reissued to the Veteran at his most recent address of record.  

Accordingly, the case is REMANDED for the following action:

1.  Reissue to the Veteran at his most 
recent address of record, as reflected on 
his March 2009 submission envelope or such 
other more recent correspondence as may be 
received, copies of the notices and 
adjudications issued to the Veteran since 
the Board's prior remand in January 2009.  

2.  Issue the Veteran a letter asking him 
to further assist in the development of 
his claims.  Specifically, ask him to 
assist in verifying all periods of 
service, as well as periods of ACDUTRA and 
INACDUTRA.  Ask him also to provide a 
clear statement of his theory of 
entitlement for each appealed claim.  
Specifically, how and when was each 
claimed disability developed or aggravated 
in service?  The letter should also ask 
the Veteran to submit any additional 
evidence he has in furtherance of his 
appealed service connection claims, and 
inform him that it is ultimately his 
responsibility to see that pertinent 
evidence is received.

3.  From appropriate official sources, 
obtain verification of all periods of 
service, including all periods of ACDUTRA 
and INACDUTRA.  In this regard, the AMC 
should note that it did not fully comply 
with this remand instruction in the 
January 2009 remand, because the service 
treatment records obtained from the 
Washington State National Guard Adjutant 
General indicated additional periods of 
ACDUTRA or INACDUTRA following the 
Veteran's service separation in February 
2005, and hence the AMC should have sought 
these dates of ACDUTRA or INACDUTRA with 
the Washington State National Guard, but 
did not do so.  

4.  The RO should provide a statement 
detailing all the Veteran's periods of 
service, including periods of ACDUTRA and 
INACDUTRA, to the examiner conducting the 
orthopedic examination for remand 
instruction 5, below.  

5.  Thereafter, the Veteran should be 
afforded an orthopedic examination to 
address the nature and etiology of claimed 
right knee disability, bilateral plantar 
fasciitis, and bilateral pes planus.  The 
claims file must be made available to the 
examiner for review.  The examiner should 
conduct any special studies deemed 
necessary to answer the questions posed 
here, and should provide a complete 
rationale for any opinions expressed.  The 
examiner should provide responses to the 
following:

a.  Separately for each claimed 
disability (right knee disability, 
bilateral plantar fasciitis, and 
bilateral pes planus), the examiner 
should address whether the disability 
is present, and if so the examiner 
should opine as to whether it is at 
least as likely as not (i.e., to at 
least a 50/50 degree of probability) 
that the disability developed in 
service or is causally related to a 
period of the Veteran's military 
service?  In this regard, the 
examiner should note that service 
connection may be granted for 
disability resulting from disease or 
injury incurred in or aggravated 
during active duty or active duty for 
training (ACDUTRA), but that for 
periods of inactive duty training 
(INACDUTRA) service connection may 
only be granted for disability 
resulting from injury (not disease). 

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

c.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the pre- 
existing or underlying condition, as 
contrasted with temporary or 
intermittent flare-ups of symptoms 
which resolve with return to the 
baseline level of disability.

d.  If any question cannot be 
answered without resorting to pure 
speculation, the examiner must 
provide a complete explanation as to 
why such question cannot be answered.

6.  Once the above-requested development 
has been completed, readjudicate the 
Veteran's remanded claims.  If the 
decision on any of these claims remains 
adverse to the Veteran, provide him and 
his representative with an appropriate 
Supplemental Statement of the Case (SSOC). 
Then return the case to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

